KEN PAXTON
                                        ATTORNEY GENERAL OF TEXAS


                                            November 4, 2015



The Honorable Charles Perry                                Opinion No. KP-0042
Chair, Committee on Agriculture, Water,
    and Rural Affairs                                      Re: Whether a police department or
Texas State Senate                                         sheriffs office may display the national
Post Office Box 12068                                      motto, "In God We Trust," on its patrol
Austin, Texas 78701-2068                                   vehicles (RQ-0059-KP)

Dear Senator Perry:

        You ask whether a police department or sheriffs office may display the national motto,
"In God We Trust," on its patrol vehicles. 1 You explain that the Childress Police Department has
decided to display the motto on its patrol vehicles and has come under attack for this decision.
Request Letter at 1. Use of the motto in various circumstances has been challenged as a violation
of the U.S. Constitution's Establishment Clause, which states: "Congress shall make no law
respecting an establishment of religion." U.S. CONST. amend. I. We therefore analyze whether
the Establishment Clause prohibits the action you describe.

        Congress adopted "In God We Trust" as the national motto of the United States in 1956.
36 U.S.C. § 302 (originally enacted as Act of July 30, 1956, ch. 795, 70 Stat. 732 (1956)). In
addition, Congress has required use of the motto on coins and printed currency of the United States.
31 U.S.C. §§ 5112(d)(l), 5114(b). Against constitutional challenges to these statutes, courts across
the country have consistently held that the statutes do not violate the Establishment Clause of the'
First Amendment. Newdow v. Peterson, 753 F.3d 105, 107 (2d Cir. 2014), cert. denied, 135 S. Ct.
1008 (2015); Newdow v. Lefevre, 598 F.3d 638, 645 (9th Cir. 2010); Kidd v. Obama, 387 Fed.
App'x. 2 (D.C. Cir. 2010) (per curium); Gaylor v. United States, 74 F.3d 214, 217-18 (10th Cir.
1996); O'Hair v. Murray, 588 F.2d 1144, 1144 (5th Cir. 1979) (per curium); Aronow v. United
States, 432 F.2d 242, 244 (9th Cir. 1970). Furthermore, the United States Supreme Court has on
multiple occasions noted that the motto is a constitutional "reference to our religious heritage."
Lynch v. Donnelly, 465 U.S. 668, 676 (1984); see also Cnty. ofAllegheny v. ACLU, 492 U.S. 573,
602-03 (1989).

       Although a number of courts have addressed the motto in other contexts, no court of wl;rich
we are aware has specifically addressed the display of the motto on law enforcement patrol
vehicles. See Lambeth v. Bd. of Comm 'rs of Davidson Cnty., 407 F.3d 266, 273 (4th Cir. 2005)
(holding that inscription of the national motto on a county building facade did not violate the

          'Letter from Honorable Charles Perry, Chair, Senate Comm. on Agric., Water, & Rural Affairs, to
 Honorable Ken Paxton, Tex. Att'y Gen. at 1 (Oct. 5, 2015), http://www.texasattomeygeneral.gov/opinion/requests-
 for-opinion-rqs ("Request Letter").
The Honorable Charles Perry - Page 2                      (KP-0042)



Establishment Clause); Myers v. Loudoun Cnty. Sch. Bd., 251 F. Supp. 2d 1262, 1275 (E.D. Va.
2003) (holding that a school's display of posters with the national motto did not violate the
Establishment Clause); Schmidt v. Cline, 127 F. Supp. 2d 1169, 1181 (D. Kan. 2000) (concluding
the same for a display by a county treasurer). In recent decisfons considering other types of
religious displays challenged under the Establishment Clause, the Supreme Court has explained
that its analysis is driven by the nature of the display in question and by reference to our nation's
historical practices and understandings. See Van Orden v. Perry, 545 U.S. 677, 686 (2005)
(declining to apply the Lemon test); Lynch, 465 U.S. at 679-80, 685.,.-86; see also Town of Greece
v. Galloway, 134 S. Ct. 1811, 1819 (2014). In upholding the placement of the Ten Commandments
monument on the Texas State Capitol grounds, the Court emphasized the "passive use" of the text
in the monument and "the role the Decalogue plays in America's heritage." Van Orden, 545 U.S.
at 689, 690-91. And in upholding the use of a creche in a municipality's Christmas display, the
Court underscored the "passive" nature of the creche and "the historical origins of this traditional
event long recognized as a National Holiday." Lynch; 465 U.S. at 680, 685-86.

       Similarly, displaying "In God We Trust" on police vehicles is a passive use of a motto
steeped in our nation's history that does not coerce Citizen approval or participation. 2 The Supreme
Court recently upheld the right of a municipality to open its town meetings with prayer, and in
doing so, Justice Kennedy explained that "legislative bodies do not engage in impermissible
coercion merely by exposing constituents to prayer that they would rather not hear and in which
they need not participate." Galloway, 134 S. Ct. at 1827. A police department's display of the
motto likewise does not suggest "that those who disagree are compelled to join the expression or
approve its content." Id. at 1825.

        Courts upholding the display of the motto in other contexts have emphasized that "[i]ts use
is of a patriotic or ceremonial character." Aronow, 432 F.2d at 243. "The motto symbolizes the
historical role of religion in our society, ... fosters patriotism, and expresses confidence in the
future." Gaylor, 74 F.3d at 216. The fact that a display has "religious content" or promotes "a
message consistent with a religious doctrine" does not by itself "run afoul of the Establishment
Clause." Van Orden, 545 U.S. at 690. "There is an unbroken history of official acknowledgment
by all three branches of government of the role of religion in American life from at least 1789."
Lynch, 465 U.S. at 674. A law enforcement department's decision to display the national motto
on its vehicles is consistent with that history. Thus, a court is likely to conclude that a law
enforcement department's display of"In God We Trust" on its patrol vehicles is permissible under
the Establishment Clause of the U.S. Constitution.




          2
           If the Supreme Court instead analyzed this question under a coercion test that did not assess historical
 significance, a court will still likely find that the display of the national motto on law enforcement vehicles is
 constitutional, as it does not coerce individuals into participation or approval of the message. See Galloway, 134 S.
 Ct. at 1825 (Kennedy, J.) (concluding that a prayer at a town meeting did not involve coercion); see also id. at 1838
 (Thomas, J., concurring) ("to the extent coercion is relevant to the Establishment Clause analysis, it is actual legal
 coercion that counts-not the subtle coercive pressures allegedly felt by respondents in this case").
The Honorable Charles Perry - Page 3           (KP-0042)



                                       SUMMARY

                      A court is likely to conclude that a law enforcement
              department's display of the national motto, "In God We Trust," on
              its patrol vehicles is permissible under the Establishment Clause of
              the United States Constitution.

                                            Very truly yours,




                                            KEN PAXTON
                                            Attorney General of Texas



CHARLES E. ROY
First Assistant Attorney General

BRANTLEY STARR
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee